EXHIBIT 10.4

 

 

SUBORDINATION AND INTERCREDITOR AGREEMENT

 

                THIS SUBORDINATION AND INTERCREDITOR AGREEMENT (this
“Agreement”) is entered into as of this 4th day of February, 2002, by and among
U-C HOLDINGS, L.L.C., a Delaware limited liability company (“Holdings”), CTN
MEDIA GROUP, INC., f/k/a College Television Network, Inc., a Delaware
corporation (the “Borrower”), and LASALLE BANK NATIONAL ASSOCIATION, a national
banking association, as “Lender” under the Senior Credit Agreement described
below.

 

R E C I T A L S

 

                A.            The Borrower and Senior Lender (as hereinafter
defined) have entered into a certain Amended and Restated Credit Agreement dated
as of August 14, 2001 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Senior Credit Agreement”) pursuant to which,
among other things, Senior Lender has agreed, subject to the terms and
conditions set forth in the Senior Credit Agreement, to make certain loans and
financial accommodations to the Borrower. All of the Borrower’s obligations to
Senior Lender under the Senior Credit Agreement and the other Senior Debt
Documents (as hereinafter defined) are secured by liens on and security
interests in substantially all of the now existing and hereafter acquired real
and personal property of the Borrower (the “Collateral”).

 

                B.            The Borrower’s board of directors has declared a
dividend (the “Dividend”) in the aggregate principal amount of $110,000 on its
outstanding Series A Convertible Preferred Stock, payment of which Dividend
shall be satisfied by the issuance by Borrower of a subordinated promissory note
to Holdings in the aggregate principal amount of $110,000 (the “Dividend Note”),
which will then be transferred pursuant to and in accordance with the terms and
provisions of that certain Termination and Purchase Agreement (the “Termination
Agreement”), dated as of the date hereof, by and between Holdings, Borrower and
Daniel D. Davenport (“Davenport”).

 

                C.            Concurrently herewith Borrower and Senior Lender
are entering into, among other things, a certain Consent and Waiver (Dividend
Note) of even date herewith (the “Consent”) whereby Senior Lender consents (i)
to the issuance by Borrower of the Dividend Note and (ii) the assignment of the
Dividend Note by Holdings to Davenport.

 

                D.           As an inducement to and as one of the conditions
precedent to the agreement of Senior Lender to consummate the transactions
contemplated by the Consent, Senior Lender has required the execution and
delivery of this Agreement by Holdings and the Borrower in order to set forth
the relative rights and priorities of Senior Lender and Subordinated Creditor
(as hereinafter defined) under the Senior Debt Documents and the Subordinated
Debt Documents (as hereinafter defined).

 

 

--------------------------------------------------------------------------------


 

                NOW, THEREFORE, in order to induce Senior Lender to consummate
the transactions contemplated by the Consent, in consideration of the premises
set forth above (which are incorporated herein by this reference thereto as
though fully set forth below), and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties hereto
hereby agree as follows:

 

1.             Definitions. The following terms shall have the following
meanings in this Agreement:

 

                “Bankruptcy Code” shall mean Chapter 11 of Title 11 of the
United States Code, as amended from time to time and any successor statute and
all rules and regulations promulgated thereunder.

 

                “Distribution” means, with respect to any indebtedness,
obligation or security,  (a) any payment or distribution by any Person of cash,
securities or other property, by set-off or otherwise, on account of such
indebtedness, obligation or security, (b) any redemption, purchase or other
acquisition of such indebtedness, obligation or security by any Person or (c)
the granting of any lien or security interest to or for the benefit of the
holders of such indebtedness, obligation or security in or upon any property of
any Person.

 

                “Dividend Note” shall have the meaning set forth in paragraph B
of the Recitals.

 

                “Enforcement Action” shall mean (a) to take from or for the
account of the Borrower or any guarantor of the Subordinated Debt, by set-off or
in any other manner, the whole or any part of any moneys which may now or
hereafter be owing by the Borrower or any such guarantor with respect to the
Subordinated Debt, (b) to sue for payment of, or to initiate or participate with
others in any suit, action or proceeding against the Borrower or any such
guarantor to (i) enforce payment of or to collect the whole or any part of the
Subordinated Debt or (ii) commence judicial enforcement of any of the rights and
remedies under the Subordinated Debt Documents or applicable law with respect to
the Subordinated Debt, (c) to accelerate the Subordinated Debt, (d) to exercise
any put option or to cause the Borrower or any such guarantor to honor any
redemption or mandatory prepayment obligation under any Subordinated Debt
Document or (e) to take any action under the provisions of any state or federal
law, including, without limitation, the Uniform Commercial Code, or under any
contract or agreement, to enforce, foreclose upon, take possession of or sell
any property or assets of the Borrower or any such guarantor.

 

                “Family Group” shall mean Davenport’s spouse and descendants
(whether or not adopted) and any trust solely for the benefit of Davenport,
Davenport’s spouse and/or Davenport’s descendants.

 

 

2

--------------------------------------------------------------------------------


 

                “Permitted Assignee” shall mean Daniel Davenport or any assignee
permissible under Section 2.6 hereunder.

 

                “Person” means any natural person, corporation, general or
limited partnership, limited liability company, firm, trust, association,
government, governmental agency or other entity, whether acting in an
individual, fiduciary or other capacity.

 

                “Proceeding” shall mean any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of a Person.

 

                “Refinancing Senior Debt Documents” shall mean any financing
documentation which replaces the Senior Loan Documents and pursuant to which the
Senior Debt under the Senior Loan Documents are refinanced, as such financing
documentation may be amended, supplemented or otherwise modified from time to
time in compliance with this Agreement.

 

                                                                “Senior Debt”
shall mean all obligations, liabilities and indebtedness of every nature of the
Borrower from time to time owed to Senior Lender under the Senior Debt
Documents, including, without limitation, the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the filing of a Proceeding under the Bankruptcy Code together
with (a) any amendments, modifications, renewals or extensions thereof to the
extent not prohibited by the terms of this Agreement and (b) any interest
accruing thereon after the commencement of a Proceeding, without regard to
whether or not such interest is an allowed claim. Senior Debt shall be
considered to be outstanding whenever any loan commitment under the Senior Debt
Document is outstanding.

 

                “Senior Debt Documents” shall mean the Senior Loan Documents
and, after any refinancing of the Senior Debt under the Senior Loan Documents,
the Refinancing Senior Debt Documents.

 

                                                                “Senior Default”
shall mean any “Event of Default” under the Senior Debt Documents, or any
condition or event that, after notice or lapse of time or both, would constitute
such an Event of Default if that condition or event were not cured or removed
within any applicable grace or cure period set forth therein.

 

 

3

--------------------------------------------------------------------------------


 

                “Senior Lender” shall mean LaSalle Bank National Association, as
Lender under the Senior Credit Agreement, or any successor or assign thereof.

 

                “Senior Loan Documents” shall mean the Senior Credit Agreement
and all other agreements, documents and instruments executed from time to time
in connection therewith, as the same may be amended, supplemented or otherwise
modified from time to time.

 

                “Subordinated Creditor” shall mean Holdings or any Permitted
Assignee.

 

                                                                “Subordinated
Debt” shall mean all of the obligations of the Borrower to Subordinated Creditor
evidenced by or incurred pursuant to the Subordinated Debt Documents.

 

                                                                “Subordinated
Debt Documents” shall mean the Dividend Note, the Termination Agreement, any
other note or instrument now or hereafter issued pursuant to the Termination
Agreement, any guaranty with respect to the Subordinated Debt and all other
documents, agreements and instruments now existing or hereinafter entered into
evidencing or pertaining to all or any portion of the Subordinated Debt.

 

                                                                “Subordinated
Debt Default” shall mean a default in the payment of the Subordinated Debt or in
the performance of any term, covenant or condition contained in the Subordinated
Debt Documents or any other occurrence permitting Subordinated Creditor to
accelerate the payment of all or any portion of the Subordinated Debt.

 

                                                                “Subordinated
Debt Default Notice” shall mean a written notice from Subordinated Creditor or
the Borrower to Senior Lender pursuant to which Senior Lender is notified of the
occurrence of a Subordinated Debt Default, which notice incorporates a
reasonably detailed description of such Subordinated Debt Default and which
notice expressly states that it is a “Subordinated Debt Default Notice”
hereunder.

 

2.                                      Subordination.

 

                2.1          Subordination of Subordinated Debt to Senior Debt.
The Borrower covenants and agrees, and each of Subordinated Creditor and any
Permitted Assignee by its acceptance of the Subordinated Debt Documents (whether
upon original issue or upon transfer or assignment) likewise covenants and
agrees, notwithstanding anything to the contrary contained in any of the
Subordinated Debt Documents, that the payment of the Subordinated Debt shall be
subordinate and subject, to the extent and in the manner hereinafter set forth,
to the payment of the Senior Debt. Each holder of Senior Debt, whether such
Senior Debt is now outstanding or hereafter

 

 

4

--------------------------------------------------------------------------------


 

created, incurred, assumed or guaranteed, shall be deemed to have acquired
Senior Debt in reliance upon the provisions contained in this Agreement.

 

                2.2          Liquidation, Dissolution, Bankruptcy. In the event
of any Proceeding involving the Borrower:

 

                (a)           All Senior Debt shall first be indefeasibly paid
in full in cash and all commitments to lend under the Senior Debt Documents
shall be terminated before any Distribution, whether in cash, securities or
other property, shall be made to Subordinated Creditor on account of any
Subordinated Debt, except as expressly set forth in Section 2.3 hereof.

 

                (b)           Any Distribution, whether in cash, securities or
other property which would otherwise, but for the terms hereof and other than as
expressly permitted under Section 2.3 hereof, be payable or deliverable in
respect of the Subordinated Debt shall be paid or delivered directly to Senior
Lender (to be held and/or applied by Senior Lender in accordance with the terms
of the Senior Debt Documents) until all Senior Debt is indefeasibly paid in full
in cash and all commitments to lend under the Senior Debt Documents shall have
been terminated. Subordinated Creditor irrevocably authorizes, empowers and
directs any debtor, debtor in possession, receiver, trustee, liquidator,
custodian, conservator or other Person having authority, to pay or otherwise
deliver all such Distributions to Senior Lender. Subordinated Creditor also
irrevocably authorizes and empowers Senior Lender, in the name of Subordinated
Creditor, to demand, sue for, collect and receive any and all such
Distributions.

 

                (c)           Subordinated Creditor agrees not to initiate,
prosecute or participate in any claim, action or other proceeding challenging
the enforceability, validity, perfection or priority of the Senior Debt or any
liens and security interests securing the Senior Debt.

 

                (d)           Subordinated Creditor agrees to execute, verify,
deliver and file any proofs of claim in respect of the Subordinated Debt
requested by Senior Lender in connection with any such Proceeding and hereby
irrevocably authorizes, empowers and appoints Senior Lender its agent and
attorney-in-fact to (i) execute, verify, deliver and file such proofs of claim
upon the failure of Subordinated Creditor promptly to do so prior to 30 days
before the expiration of the time to file any such proof of claim and (ii) vote
such claim in any such Proceeding upon the failure of Subordinated Creditor to
do so prior to 15 days before the expiration of the time to vote any such claim;
provided Senior Lender shall have no obligation to execute, verify, deliver,
file and/or vote any such proof of claim. In the event that Senior Lender votes
any claim in accordance with the authority granted hereby, Subordinated Creditor
shall not be entitled to change or withdraw such vote.

 

 

5

--------------------------------------------------------------------------------


 

                (e)           The Senior Debt shall continue to be treated as
Senior Debt and the provisions of this Agreement shall continue to govern the
relative rights and priorities of Senior Lender and Subordinated Creditor even
if all or part of the Senior Debt or the security interests securing the Senior
Debt are subordinated, set aside, avoided, invalidated or disallowed in
connection with any such Proceeding, and this Agreement shall be reinstated if
at any time any payment of any of the Senior Debt is rescinded or must otherwise
be returned by any holder of Senior Debt or any representative of such holder.

 

                2.3          Subordinated Debt Payments.  Notwithstanding
anything in this Agreement or the Senior Loan Documents to the contrary and
subject to Section 2.2 above, Borrower shall be entitled to make regularly
scheduled payments of principal and interest on the Dividend Note in accordance
with the express terms thereof and Subordinated Creditor shall be entitled to
reimbursement of reasonable attorney’s fees and court costs (if any) in
accordance with the express terms of the Dividend Note.  Subject to Section 2.4
below, all other payments on the Subordinated Debt are hereby prohibited without
the prior written consent of the Senior Lender.

 

2.4          Subordinated Debt Standstill Provisions.  Until the Senior Debt is
indefeasibly paid in full in cash and all commitments to lend under the Senior
Debt Documents shall be terminated, if an Event of Default (as defined in the
Senior Credit Agreement) under the Senior Debt Documents has occurred and is
continuing and the Senior Lender has accelerated the Senior Debt, and the Senior
Lender shall have provided written notice to the Subordinated Creditor thereof,
Subordinated Creditor shall not, without the prior written consent of Senior
Lender, take any Enforcement Action with respect to the Subordinated Debt during
the time that such Event of Default is continuing; provided that, Senior Lender
hereby agrees that it shall not accelerate the Senior Debt solely for the
purpose of preventing Subordinated Creditor from taking an Enforcement Action in
accordance with the terms of this Agreement.  Notwithstanding the foregoing,
Subordinated Creditor may file proofs of claim against the Borrower in any
Proceeding involving the Borrower.  Any Distributions or other proceeds of any
Enforcement Action obtained by Subordinated Creditor in violation of the
foregoing prohibition shall in any event be held in trust by it for the benefit
of Senior Lender and promptly paid or delivered to Senior Lender in the form
received until such time that such Event of Default has been cured or waived and
is no longer continuing.  Notwithstanding the foregoing, until the Senior Debt
is indefeasibly paid in full in cash and all commitments to lend under the
Senior Debt Documents shall be terminated, Subordinated Creditor shall not file,
join in the filing of, induce others to file, or cooperate in the filing of, an
involuntary bankruptcy petition against the Borrower.

 

                2.5          Incorrect Payments. If any Distribution on account
of the Subordinated Debt not permitted to be made by the Borrower or accepted by
Subordinated Creditor under this Agreement is made and received by Subordinated
Creditor, such Distribution shall not be

 

 

6

--------------------------------------------------------------------------------


 

commingled with any of the assets of Subordinated Creditor, shall be held in
trust by Subordinated Creditor for the benefit of Senior Lender and shall be
promptly paid over to Senior Lender for application (in accordance with the
Senior Debt Documents ) to the payment of the Senior Debt then remaining unpaid,
until all of the Senior Debt is paid in full.

 

                2.6          Sale, Transfer or other Disposition of Subordinated
Debt.

 

(a)  Other than (i) the assignment and transfer of the Dividend Note from
Holdings to Davenport and (ii) any assignment or transfer of the Dividend Note
by will, pursuant to the laws of descent and distribution, or to a member of
Davenport’s Family Group, Subordinated Creditor shall not sell, assign, pledge,
dispose of or otherwise transfer all or any portion of the Subordinated Debt or
any Subordinated Debt Document.

 

(b)           Notwithstanding the foregoing, the subordination effected hereby
shall survive any sale, assignment, pledge, disposition or other transfer of all
or any portion of the Subordinated Debt in violation of the foregoing
prohibition, and the terms of this Agreement shall be binding upon the
successors and assigns of Subordinated Creditor, as provided in Section 9
hereof.

 

                2.7          Legends. Until the termination of this Agreement in
accordance with Section 15 hereof, Subordinated Creditor will cause to be
clearly, conspicuously and prominently inserted on the face of the Dividend Note
and any other Subordinated Debt Document, as well as any renewals or
replacements thereof, the following legend:

 

                “This instrument and the rights and obligations evidenced hereby
are subordinate in the manner and to the extent set forth in that certain
Subordination and Intercreditor Agreement (the “Subordination Agreement”) dated
as of February 4, 2002 among U-C Holdings, L.L.C., a Delaware limited liability
company (“Holdings”), CTN Media Group, Inc., f/k/a College Television Network,
Inc., a Delaware corporation (the “Borrower”) and LaSalle Bank National
Association (“Senior Lender”), to the indebtedness (including interest) owed by
the Borrower pursuant to that certain Amended and Restated Credit Agreement
dated as of August 14, 2001 among the Borrower and Senior Lender, as such Credit
Agreement has been and hereafter may be amended, supplemented or otherwise
modified from time to time and to indebtedness refinancing the indebtedness
under that agreement as contemplated by the Subordination Agreement; and each
holder of this instrument, by its acceptance hereof, irrevocably agrees to be
bound by the provisions of the Subordination Agreement.”

 

3.             Modifications.

 

 

7

--------------------------------------------------------------------------------


 

                3.1          Modifications to Senior Debt Documents.  Senior
Lender may at any time and from time to time without the consent of or notice to
Subordinated Creditor, without incurring liability to Subordinated Creditor and
without impairing or releasing the obligations of Subordinated Creditor under
this Agreement, change the manner or place of payment or extend the time of
payment of or renew or alter any of the terms of the Senior Debt, or amend in
any manner any agreement, note, guaranty or other instrument evidencing or
securing or otherwise relating to the Senior Debt.

 

                3.2          Modifications to Subordinated Debt Documents. 
Until the Senior Debt has been indefeasibly paid in full in cash and all lending
commitments under the Senior Debt Documents have terminated, and notwithstanding
anything to the contrary contained in the Subordinated Debt Documents,
Subordinated Creditor shall not, without the prior written consent of Senior
Lender, agree to any amendment, modification or supplement to the Subordinated
Debt Documents.

 

4.             Representations and Warranties.

                4.1          Representations and Warranties of Holdings. 
Holdings hereby represents and warrants to Senior Lender that as of the date
hereof: (a) Holdings is a limited liability company duly formed and validly
existing under the laws of the State of Delaware; (b) Holdings has the power and
authority to enter into, execute, deliver and carry out the terms of this
Agreement, all of which have been duly authorized by all proper and necessary
action; (c) the execution of this Agreement by Holdings will not violate or
conflict with the organizational documents of Holdings, any material agreement
binding upon Holdings or any law, regulation or order or require any consent or
approval which has not been obtained; (d) this Agreement is the legal, valid and
binding obligation of Holdings, enforceable against Holdings in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by equitable principles;
(e) Holdings is the sole owner, beneficially (other than with respect to
Davenport) and of record, of the Subordinated Debt Documents and the
Subordinated Debt; and (f) the Subordinated Debt is, and at all times prior to
the termination of this Agreement shall remain, an unsecured obligation of the
Borrower.

 

                4.2          Representations and Warranties of Senior Lender. 
Senior Lender hereby represents and warrants to Subordinated Creditor that as of
the date hereof: (a) Senior Lender is a national banking association; (b) Senior
Lender has the power and authority to enter into, execute, deliver and carry out
the terms of this Agreement, all of which have been duly authorized by all
proper and necessary action; (c) the execution of this Agreement by Senior
Lender will not violate or conflict with the organizational documents of Senior
Lender, any material agreement binding upon Senior Lender or any law, regulation
or order or require any consent or approval which has not been obtained; and (d)
this Agreement is the legal, valid and

 

 

8

--------------------------------------------------------------------------------


 

binding obligation of Senior Lender, enforceable against Senior Lender in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles.

 

5.             Subordination of Distributions.  Subordinated Creditor agrees
that in the event that all or any part of a payment made with respect to the
Senior Debt is recovered from the holders of the Senior Debt in a Proceeding or
otherwise, any Distribution received by Subordinated Creditor with respect to
the Subordinated Debt at any time after the date of the payment that is so
recovered shall be deemed to have been received by Subordinated Creditor in
trust as property of the holders of the Senior Debt and Subordinated Creditor
shall forthwith deliver the same to the Senior Lender for the benefit of the
Senior Lender for application to the Senior Debt until the Senior Debt is paid
in full. A Distribution made pursuant to this Agreement to Senior Lender which
otherwise would have been made to Subordinated Creditor is not, as between the
Borrower and Subordinated Creditor, a payment by the Borrower to or on account
of the Senior Debt.

 

6.             Modification. Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party from the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
Senior Lender and Subordinated Creditor, and then such modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose given. Any notice to or demand on any party hereto in any event not
specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.

 

7.             Further Assurances. Each party to this Agreement promptly will
execute and deliver such further instruments and agreements and do such further
acts and things as may be reasonably requested in writing by any other party
hereto that may be necessary or desirable in order to effect fully the purposes
of this Agreement.

 

8.             Notices. Unless otherwise specifically provided herein, any
notice delivered under this Agreement shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied or
sent by overnight courier service or certified or registered United States mail
and shall be deemed to have been given (a) if delivered in person, when
delivered; (b) if delivered by telecopy, on the date of transmission if
transmitted on a business day before 4:00 p.m. (Chicago time) or, if not, on the
next succeeding business day; (c) if delivered by overnight courier, one
business day after delivery to such courier properly addressed; or (d) if by
United States mail, four business days after deposit in the United States mail,
postage prepaid and properly addressed.

 

 

9

--------------------------------------------------------------------------------


 

                Notices shall be addressed as follows:

 

                                If to Holdings:

 

                                U-C Holdings, L.L.C.

                                227 West Monroe Street, Suite 4300

                                Chicago, IL  60606

                                Attention:  Avy H. Stein & Daniel M. Gill

                                Telecopy:  312-422-2424

 

                                With a copy to:

 

                                Kirkland & Ellis

                                200 E. Randolph Street

                                Chicago, IL  60601

                                Attention:  Margaret A. Gibson

                                Telecopy:   312-861-2200

 

                                If to Davenport:

 

                                Daniel D. Davenport

                                120 Lafayette Drive, #11

                                Atlanta, Georgia  30309

 

                                With a copy to:

 

                                D. Denby Davenport, Jr.

                                P.O.  Box 10267

                                Greenville, South Carolina  29603

                                Telecopy:  (864) 242-9271

 

                                If to the Borrower:

 

                                CTN Media Group, Inc.

                                3350 Peachtree Road, Suite 1500

                                Atlanta, Georgia  30326

                                Attention:   Neil H. Dickson

                                Telecopy:  404-256-9168

 

 

10

--------------------------------------------------------------------------------


 

                                With a copy to:

 

                                Morris, Manning & Martin, L.L.P.

                                1600 Atlanta Financial Center

                                3343 Peachtree Road, N.E.

                                Atlanta, Georgia  30326

                                Attention:  Lauren Z. Burnham

                                Telecopy:  404-365-9532

 

                                If to Senior Lender:

 

                                LaSalle Bank National Association

                                135 South LaSalle Street

                                Chicago, Illinois 60603

                                Attention:              Charles Corbisiero

                                Telecopy:              (312) 904-4779

 

                                With a copy to:

 

                                Katten Muchin Zavis

                                525 West Monroe Street

                                Chicago, Illinois 60661

                                Attention:              René Ghadimi

                                Telecopy:              (312) 577-8797

 

 

or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 8.

 

9.             Successors and Assigns.  This Agreement shall inure to the
benefit of, and shall be binding upon, the respective successors and assigns of
Senior Lender, Subordinated Creditor and the Borrower.  To the extent permitted
under the Senior Debt Documents, Senior Lender may, from time to time, without
notice to Subordinated Creditor, assign or transfer any or all of the Senior
Debt or any interest therein to any Person and, notwithstanding any such
assignment or transfer, or any subsequent assignment or transfer, the Senior
Debt shall, subject to the terms hereof, be and remain Senior Debt for purposes
of this Agreement, and every permitted assignee or transferee of any of the
Senior Debt or of any interest therein shall, to the extent of the interest of
such permitted assignee or transferee in the Senior Debt, be entitled to rely
upon and be the third party beneficiary of the subordination provided under this
Agreement and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party
hereto.  Any Permitted Assignee of the Dividend Note (a) shall be entitled

 

 

11

--------------------------------------------------------------------------------


 

to rely upon and be the third party beneficiary of this Agreement and (b) shall
be subject to the subordination provided under this Agreement, to the same
extent as if such Permitted Assignee were initially a party hereto.

 

10.          Relative Rights.  This Agreement shall define the relative rights
of Senior Lender and Subordinated Creditor. Nothing in this Agreement shall (a)
impair, as between the Borrower and Senior Lender and as between the Borrower
and Subordinated Creditor, the obligation of the Borrower with respect to the
payment of the Senior Debt and the Subordinated Debt in accordance with their
respective terms or (b) affect the relative rights of Senior Lender or
Subordinated Creditor with respect to any other creditors of the Borrower.

 

11.          Conflict. In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Subordinated Debt Documents, the provisions of this Agreement shall control and
govern.

 

12.          Headings. The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

13.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14.          Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.

 

15.          Continuation of Subordination; Termination of Agreement. This
Agreement shall remain in full force and effect until the indefeasible payment
in full in cash of the Senior Debt and the termination of all lending
commitments under the Senior Debt Documents after which this Agreement shall
terminate without further action on the part of the parties hereto.

 

16.          Applicable Law. This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of
Illinois, without regard to conflicts of law principles.

 

17.          CONSENT TO JURISDICTION. EACH OF SUBORDINATED CREDITOR AND THE
BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF

 

 

12

--------------------------------------------------------------------------------


 

ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO SENIOR LENDER’S ELECTION, ALL
ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS. EACH OF SUBORDINATED CREDITOR AND THE BORROWER
EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  EACH OF SUBORDINATED CREDITOR AND
THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUBORDINATED CREDITOR AND THE
BORROWER AT THEIR RESPECTIVE ADDRESSES SET FORTH IN THIS AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

18.          WAIVER OF JURY TRIAL.  SUBORDINATED CREDITOR, THE COMPANY AND
SENIOR LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE
SUBORDINATED DEBT DOCUMENTS OR ANY OF THE SENIOR DEBT DOCUMENTS. EACH OF
SUBORDINATED CREDITOR, THE COMPANY AND SENIOR LENDER ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE SENIOR DEBT
DOCUMENTS AND THAT EACH WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED
FUTURE DEALINGS. EACH OF SUBORDINATED CREDITOR, THE COMPANY AND SENIOR LENDER
WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.

 

 

Balance of Page Intentionally Left Blank

Signature Page Follows

 

 

13

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Subordination and Intercreditor Agreement to be executed as of the date first
above written.

 

 

SUBORDINATED CREDITOR:

 

 

 

 

U-C HOLDINGS, L.L.C., a Delaware limited liability company

 

 

 

 

By: Willis Stein & Partners, L.P.

 

Its: Managing Member

 

 

 

 

By: Willis Stein & Partners, L.L.C.

 

 

Its: General Partner

 

 

 

 

By:

/s/ Avy H. Stein

 

 

Name: Avy H. Stein

 

 

Title: Managing Director

 

 

 

 

BORROWER:

 

 

 

 

CTN MEDIA GROUP, INC., a Delaware corporation

 

 

 

 

By:

/s/ Neil H. Dickson

 

Name:

Neil H. Dickson

 

Its:

Chief Operating Officer

 

 

 

 

SENIOR LENDER:

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION, a national banking association, as Senior
Lender

 

 

 

 

By:

/s/ Charles Corbisicro

 

Name:

Charles Corbisicro

 

Its:

Vice President

 

 

14

--------------------------------------------------------------------------------



(SIGNATURE PAGE TO SUBORDINATION AND INTERCREDITOR AGREEMENT)

Agreed to and acknowledged by

on this         day of February, 2002:

 

 

 

/s/ Daniel D. Davenport

Daniel D. Davenport

 

 

15

--------------------------------------------------------------------------------